Motions for leave to appear *730amici curiae are granted only to the extent of permitting such appearances for purpose of reargument; the motion and cross motion for reargument are denied. Said motion and cross motion insofar as they seek leave to appeal to the Court of Appeals are granted and the following question certified: “Was the order of this court entered on July 8, 1982 which granted the petition to the extent of annulling and vacating respondent’s findings numbered 2 and 3 properly made?” The motions for leave to appear amici curiae, to the extent they seek such appearances for purposes of the motion and cross motion for leave to appeal to the Court of Appeals, are denied without prejudice to renewal thereof to the Court of Appeals. Concur — Sullivan, J. P., Asch, Markewich, Bloom and Fein, JJ.